Case 3:20-cv-00865-BAS-AHG Document 36 Filed 05/15/20 PageID.1678 Page 1 of 5



  1   Charles S. LiMandri, SBN 110841        Harmeet K. Dhillon (SBN: 207873)
      Paul M. Jonna, SBN 265389              Mark P. Meuser (SBN: 231335)
  2   Jeffrey M. Trissell, SBN 292480        Gregory R. Michael (SBN: 306814)
  3   Milan L. Brandon, SBN 326953           DHILLON LAW GROUP INC.
      LIMANDRI & JONNA LLP                   177 Post Street, Suite 700
  4   P.O. Box 9120                          San Francisco, CA 94108
  5   Rancho Santa Fe, CA 92067              Telephone: (415) 433-1700
      Telephone: (858) 759-9948              Facsimile: (415) 520-6593
  6   Facsimile: (858) 759-9938              harmeet@dhillonlaw.com
  7   cslimandri@limandri.com                mmeuser@dhillonlaw.com
      pjonna@limandri.com                    gmichael@dhillonlaw.com
  8   jtrissell@limandri.com
  9                                          Attorneys for Plaintiffs
      Thomas Brejcha, pro hac vice*
 10   Peter Breen, pro hac vice*
      THOMAS MORE SOCIETY
 11
      309 W. Washington St., Ste. 1250
 12   Chicago, IL 60606
      Tel: (312) 782-1680
 13   tbrejcha@thomasmoresociety.org
 14   pbreen@thomasmorsociety.org
      *Application forthcoming
 15
 16   Attorneys for Plaintiffs
 17                    UNITED STATES DISTRICT COURT
 18                 SOUTHERN DISTRICT OF CALIFORNIA
 19
20 SOUTH BAY UNITED PENTECOSTAL                 Case No.: :20-cv-865-BAS
21 CHURCH, a California non-profit              Plaintiffs’ Ex Parte Application
   corporation, and BISHOP ARTHUR
22 HODGES III, an individual,                   for an Order Granting Injunction
                                                Pending Appeal
 23               Plaintiffs,
                                                Judge: Cynthia Bashant
24 v.                                           Courtroom: 4B
25 GAVIN NEWSOM, in his official capacity
26 as the Governor of California, et al.,
 27               Defendants.
28

                   Plaintiffs’ Ex Parte App. for a Inj. Pending Appeal
Case 3:20-cv-00865-BAS-AHG Document 36 Filed 05/15/20 PageID.1679 Page 2 of 5



  1 TO: THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
  2        RECORD:
  3        PLEASE TAKE NOTICE that Plaintiffs South Bay United Pentecostal Church
  4 and Bishop Arthur Hodges III, by and through counsel, will and hereby do apply to this
  5 Court, pursuant to Federal Rule of Appellate Procedure 8(a)(1)(C), for an injunction
  6 pending appeal of this Court’s May 15, 2020 Order (Dkt. 43), which is the subject of
  7 Plaintiffs’ Notice of Appeal to the Ninth Circuit (Dkt. 35), enjoining Defendants as
  8 follows:
  9        o      Defendants, their agents, employees, and successors in office, are
 10        restrained and enjoined from enforcing, trying to enforce, threatening to enforce,
 11        or otherwise requiring compliance with any prohibition on Plaintiffs’ engagement
 12        in religious services, practices, or activities at which the County of San Diego’s
 13        Social Distancing and Sanitation Protocol and Safe Reopening Plan is being
 14        followed until Plaintiffs’ appeal to the Ninth Circuit is finally adjudicated.
 15        This Application is made on the grounds that Plaintiffs are likely to succeed on
 16 the merits of this case, they will suffer irreparable harm without injunctive relief, the
 17 balance of equities tips sharply in their favor, and the relief sought is in the public
 18 interest. This Application is supported by the accompanying Memorandum of Points
 19 and Authorities, by the declaration of Jeffrey M. Trissell, Esq., and all exhibits attached
20 thereto, and by such further argument and evidence that may be adduced at any hearing
 21 on this matter. All papers relating to this Application will be delivered by email to the
22 Defendants’ counsel immediately after they are filed.
 23                                          LiMANDRI & JONNA LLP
24
 25 Dated: May 15, 2020                By:   ____________________
 26                                          Charles S. LiMandri
                                             Paul M. Jonna
 27                                          Jeffrey M. Trissell
28                                           Attorneys for Plaintiffs
                                            1
                   Plaintiffs’ Ex Parte App. for a Inj. Pending Appeal
Case 3:20-cv-00865-BAS-AHG Document 36 Filed 05/15/20 PageID.1680 Page 3 of 5



  1                                     ARGUMENT
  2        Plaintiffs have appealed to the Ninth Circuit from this Court’s May 15, 2020
  3 Order, Dkt. 32, denying Plaintiffs’ Ex Parte Application for a Temporary Restraining
  4 Order and OSC re: Preliminary Injunction. Dkt. 12.
  5        Although the Order denied Plaintiffs’ motion as to the requested temporary
  6 restraining order, and such denials are generally not appealable, the Court also denied
  7 Plaintiffs’ request for an order to show cause re: preliminary injunction following full
  8 briefing on the request, Dkt. 32, making the order appealable. Religious Tech. Ctr.,
  9 Church of Scientology Int’l, Inc. v. Scott, 869 F.2d 1306, 1308 (9th Cir. 1989). Further,
 10 at the hearing, the Court acknowledged that Plaintiffs were suffering irreparable harm.
 11 FCA US LLC v. Bullock, 737 Fed. App’x 725, 727 (6th Cir. 2018) (“[W]e have
 12 jurisdiction when the grant or denial of a TRO ‘threaten[s] to inflict irretrievable
 13 harms.’”).
 14        Furthermore, although determining whether to grant a motion for injunction
 15 pending appeal requires the same analysis as a motion for a temporary restraining order
 16 or preliminary injunction, see E. Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 769
 17 (9th Cir. 2018), and this Court has already denied Plaintiffs’ motion for the same,
 18 Plaintiffs are nonetheless required by Fed. R. App. P. 8(a)(1)(C) to first seek an IPA in
 19 this Court before seeking it from the Ninth Circuit. Accordingly, Plaintiffs incorporate
20 herein their reasons and legal argument in Plaintiffs’ Motion for a Temporary
 21 Restraining Order and OSC re: Preliminary Injunction in support of the present
22 motion.
 23        In addition, however, Plaintiffs wish to note misleading statements in the State’s
24 opposition brief which led to factual misstatements in the Court’s order. The State
 25 represented that its Reopening Plan was “based on the relative risks of resuming
 26 various activities, Dkt. 23, at 6:3, and that “Stage 3 of the Resilience Roadmap provides
 27 for the reopening of operations and entities that by their nature involve people
28 gathering in close proximity with one other for extended periods.” Dkt. 23, at 7:17–20.
                                            2
                   Plaintiffs’ Ex Parte App. for a Inj. Pending Appeal
Case 3:20-cv-00865-BAS-AHG Document 36 Filed 05/15/20 PageID.1681 Page 4 of 5



  1 The second statement is not the complete truth, as it omits that Stage 2 (as of Friday
  2 May 8) permits the reopening of some operations “that by their nature involve people
  3 gathering in close proximity with one other for extended periods,” namely all
  4 manufacturing and logistics (warehousing). See Dkt. 11 at 71. The State published
  5 social distancing and sanitation guidelines with which factories and warehouses must
  6 comply. See Dkt. 11 at 81–88 (manufacturing); Dkt. 11 at 89–95 (warehousing).
  7         The first statement is factually inaccurate—and is evidentially supported only
  8 by headings in a slideshow presentation—as Governor Newsom explicitly stated that
  9 the Reopening Plan was based on a balancing of Risk v. Reward. 1 This led to the
 10 factually incorrect conclusion in the Court’s oral ruling that Stage 3 is for “entities that
 11 by their nature involve people gathering in close proximity with one other for extended
 12 periods.” See Dkt. 23, at 7:17–20.
 13         Below are images from the internet showing a cosmetics factory and a garment
 14 factory in the Los Angeles metropolitan area. As these photos indicate, “entities that
 15 by their nature involve people gathering in close proximity with one other for extended
 16 periods” are already opening, if they modify their practices to engage in social
 17 distancing, and provide—in the State’s view—a favorable Risk to Reward ratio.
 18
 19
20
 21
22
 23
24
 25
                                                                                        2
 26
      1
 27 https://www.facebook.com/CAgovernor/videos/260976601615609/, at 50:36.
      2
    https://www.thethings.com/14-things-kylie-jenners-employees-have-said-about-
28 working-for-her/
                                             3
                    Plaintiffs’ Ex Parte App. for a Inj. Pending Appeal
Case 3:20-cv-00865-BAS-AHG Document 36 Filed 05/15/20 PageID.1682 Page 5 of 5



  1
  2
  3
  4
  5
  6
  7
  8
                                                                           3
  9
 10                                   CONCLUSION
 11        For all of the foregoing reasons, Plaintiffs request that the Court enter an
 12 injunction pending appeal, enjoining Defendants as follows: “Defendants, their
 13 agents, employees, and successors in office, are restrained and enjoined from
 14 enforcing, trying to enforce, threatening to enforce, or otherwise requiring compliance
 15 with any prohibition on Plaintiffs’ engagement in religious services, practices, or
 16 activities at which the County of San Diego’s Social Distancing and Sanitation
 17 Protocol and Safe Reopening Plan is being followed.”
 18
 19                                        Respectfully submitted,
20
                                           LiMANDRI & JONNA LLP
 21
22
      Dated: May 15, 2020            By:   ____________________
 23                                        Charles S. LiMandri
24                                         Paul M. Jonna
                                           Jeffrey M. Trissell
 25
                                           Milan L. Brandon
 26                                        Attorneys for Plaintiffs
 27
      3
    https://ktla.com/news/local-news/ca-lost-more-manufacturing-jobs-to-china-than-
28 any-other-state-l-a-and-bay-area-hit-hard-report/
                                            4
                   Plaintiffs’ Ex Parte App. for a Inj. Pending Appeal
